Citation Nr: 1525385	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for epileptic seizure disorder, to include as due to exposure to an herbicidal agent, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a respiratory disorder, to include sleep apnea and asthma, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for foot and toenail fungus, to include as due to exposure to an herbicidal agent.

4.  Entitlement to service connection for skin cancer, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2007, the Veteran submitted claims of entitlement to service connection for diabetes mellitus, type II, and bilateral lower extremity neuropathy, among others, including those captioned above.  After the RO denied these claims in a December 2007 rating decision, the Veteran submitted a notice of disagreement in January 2008.   Therein, the Veteran expressly disagreed with the RO's denial of service connection for each disability considered in the December 2007 rating decision.  Later in January 2008, the RO issued another rating decision wherein it granted service connection for diabetes mellitus, type II, as well as for bilateral upper and lower extremity peripheral neuropathy.  Subsequent to the January 2008 rating decision, the Veteran did not submit a notice of disagreement with respect to his service-connected diabetes mellitus, type II, or bilateral upper and lower extremity peripheral neuropathy.  Despite this, the RO erroneously certified to the Board claims of entitlement to ratings in excess of those already assigned to the Veteran's diabetes mellitus, type II, and bilateral upper and lower extremity peripheral neuropathy.  Regardless of 

the RO's certification of these issues, the Board does not have jurisdiction over these claims and, consequently, issues of entitlement to ratings in excess of those already assigned to the Veteran's diabetes mellitus, type II, and his bilateral upper and lower extremity peripheral neuropathy will not be considered herein.  In making this decision, the Board finds that VA did not waive the requirements for the timely submission of both a notice of disagreement and substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Although the RO treated these issues as being on appeal and although the Board held a hearing wherein these matters were discussed, this decision is the first instance that the Board is able to review whether an appeal was properly perfected.  As discussed above, the Board has determined that properly perfected appeals regarding the issues of entitlement to increased ratings for diabetes mellitus, type II, and bilateral upper and lower extremity peripheral neuropathy have not been achieved.

In March 2009, the Veteran submitted a new claim of entitlement to ratings in excess of those already granted to his service-connected bilateral upper and lower extremity peripheral neuropathy.  Additionally, given the Veteran's testimony at the January 2015 Board hearing and his submissions subsequent to the appeals period following the January 2008 rating decision, the Board finds that a claim of entitlement to a rating in excess of 40 percent for diabetes mellitus, type II, has been reasonably raised.  These claims need to be developed or adjudicated by the RO and an appeal must be properly perfected before the Board has jurisdiction to consider them.  As such, these claims are referred to the RO for appropriate action.   38 C.F.R. § 19.9(b) (2014).   


REMAND

The Veteran's personnel records demonstrate that he served in the Republic of Vietnam, including on inland waterways, and, consequently, is presumed to have been exposed to an herbicidal agent.  The evidence of record includes current diagnoses of epileptic seizure disorder; sleep apnea; tinea pedis and onychomycosis, 

claimed as foot/toenail fungus; and actinic keratosis, claimed as skin cancer.  The Veteran asserts that each of these disabilities is due to his in-service exposure to herbicidal agents.  The Veteran also asserts that his tinea pedis and/or onychomycosis is/are due to prolonged exposure to water while serving on active duty, including on the inland waterways of the Republic of Vietnam and walking through rice patties.

Epileptic Seizure Disorder

In April 2012, the Veteran underwent a VA examination to ascertain the presence of posttraumatic stress disorder (PTSD) and, if present, whether it was incurred in or due to his active duty.  Ultimately, the examiner provided a positive etiological opinion and, subsequently, the RO granted service connection for PTSD and assigned a 100 percent rating thereto.  During the April 2012 examination, the examiner remarked that the Veteran had experienced seizures since 1974, the most recent of which occurred in the year prior to the examination.  The examiner did not discuss whether the Veteran's epileptic seizure disorder was an aspect of, or was caused or aggravated by, his service-connected PTSD.  However, according to a December 2006 private treatment report, there is an indication of an association between the Veteran's active duty and his seizures, and between his service-connected PTSD and his seizures.  This evidence did not provide a specific etiological opinion associating the Veteran's epileptic seizure disorder to his active duty or his service-connected PTSD.  Given that the Veteran was not provided a VA examination with respect to this claim, the Board finds that a remand is required in order to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Sleep Apnea, Claimed as Asthma

In May 2007, the Veteran submitted a claim of entitlement to service connection for "asthma."  In support of this claim, however, the Veteran did not submit or identify any evidence that include complaints of, treatment for, or diagnoses of asthma.  

During the January 2015 Board hearing, the Veteran was asked when he first experienced and was diagnosed with asthma.  In response to this questioning, the Veteran consistently responded with references to treatment he received and diagnoses of sleep apnea, including being prescribed a continuous positive airway pressure machine.  Based on a review of the Veteran's assertions and the other evidence of record, the Board finds that the Veteran intended to submit and pursue a claim of entitlement to service connection for a respiratory disorder, to include sleep apnea and asthma, in May 2007.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).  The Board has re-captioned the Veteran's claim to reflect this finding.  In the interest of fairness and due process, remanding this claim is warranted in for the RO to develop and adjudicate the May 2007 service connection claim for a respiratory disorder to include sleep apnea and asthma.

Tinea Pedis/Onychomycosis

In April 2012, the Veteran underwent a VA examination to ascertain the presence and nature of any foot and/or toenail fungus.  Ultimately, the examiner provided diagnoses of bilateral tinea pedis and bilateral onychomycosis.  The examiner then opined that the Veteran's bilateral tinea pedis and bilateral onychomycosis were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner provided the following rationale:

The in-service treatment records and separation exam[ination] report were not included in provided medical records.  The provided enlistment in naval reserves evaluation and induction in active duty evaluation reports do not contain any references to 'foot fungus' condition.  Additional medical records presented by [VA] did not include any evidence of foot fungus 

during military service.  Therefore, it is my opinion that the current skin condition is less likely as not due to military service.

The April 2012 VA examiner did not address the Veteran's assertions that his bilateral tinea pedis and/or bilateral onychomycosis were caused by his in-service exposure to an herbicidal agent or prolonged exposure to water.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Further, the examiner relies entirely upon the treatment records without discussing or considering the Veteran's assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  For these reasons, the Board finds that the April 2012 VA examination is not adequate and, thus, a remand to provide the Veteran with another VA examination is required.

Actinic Keratosis

The Veteran was not provided a VA examination to ascertain whether his current actinic keratosis was incurred in or due to his active duty, or is otherwise etiologically related to his active duty.  As discussed above, the Veteran is presumed to have been exposed to an herbicidal agent during his active duty.  The evidence of records includes diagnoses of actinic keratosis.  The Board finds that there is an indication of an association between the Veteran's in-service herbicidal agent exposure and his actinic keratosis.  Consequently, a remand is required to provide the Veteran with a VA examination in order to comply with VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake the appropriate development and adjudication the Veteran's May 2007 claim of entitlement to service connection for asthma, to include as a claim for sleep apnea.

2.  The Veteran must be provided a VA examination with respect to his tinea pedis, onychomycosis, and actinic keratosis.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's tinea pedis, onychomycosis, and actinic keratosis.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is must provide an opinion as to:

(a) whether the Veteran's tinea pedis, onychomycosis, and actinic keratosis was/were incurred in or due to his active duty; and

(b) whether the Veteran's tinea pedis, onychomycosis, and actinic keratosis is/are related to in-service exposure to an herbicidal agent.

In rendering any etiological opinion, the examiner is to assume that the Veteran was exposed to herbicidal agents during his active duty.  Further, the examiner must address the Veteran's assertion that he experienced prolonged exposure to water during his active duty, including his service on the inland waterways of the Republic of Vietnam and walking through rice patties.  In so doing, the examiner must consider the Veteran's assertions.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be provided a VA examination with respect to his epileptic seizure disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's epileptic seizure disorder.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is must provide an opinion as to:

(a) whether the Veteran's epileptic seizure disorder was incurred in or due to his active duty; and

(b) whether the Veteran's epileptic seizure disorder is related to in-service exposure to an herbicidal agent.

(c) whether the Veteran's epileptic seizure disorder was caused or aggravated by the Veteran's PTSD.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
5.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

